Citation Nr: 1715390	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  08-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU) on an extraschedular basis prior to March 11, 2011.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claim currently resides with the Roanoke VARO.    

In January 2014, the Board took jurisdiction of the TDIU claim as part and parcel of a claim for an increased rating for a lumbar spine disability per Rice v. Shinseki, 22 Vet App 447, 453-54 (2009) and remanded the matter for further development.  

In a September 2016 Board decision, the Veteran was denied entitlement to a TDIU on a schedular basis prior to March 11, 2011.  Accordingly, the issue is appropriately limited as noted on the title page.


FINDING OF FACT

The Veteran is not shown to have been unable to obtain or maintain gainful employment as a result of service-connected disabilities prior to March 11, 2011.


CONCLUSION OF LAW

The criteria for a TDIU have not been met on an extraschedular basis prior to March 11, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran was offered the opportunity to testify at a hearing before the Board but he declined.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

With regard to the claim being decided herein, the Board remanded the claim to obtain an opinion from the Director of Compensation and Pension.  The AOJ obtained an opinion from the Director of Compensation and Pension.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Historically, the Veteran submitted a claim of entitlement to an increased rating for a low back disability among other things in November 2006.  The claim was denied in a March 2007 rating decision.  The Veteran appealed the denial of his claim for an increased rating.  The Board remanded the increased rating claim in June 2011 and January 2014.  As noted above, the Board took jurisdiction of the TDIU claim in the January 2014 Board remand.  In a September 2016 Board decision, the claim for entitlement to a TDIU on a schedular basis was denied.  Consequently, the Board will only discuss whether entitlement to a TDIU is warranted on an extraschedular basis.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  However, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.   Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A TDIU rating may be granted on an extraschedular basis, pursuant to 38 C.F.R. §4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  For a veteran to prevail on an extraschedular basis, the record must reflect some factor which takes the case outside the schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2016), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2016)."). 

For the relevant time period prior to March 11, 2011, the Veteran was service-connected for a lumbar spine disability, rated at 20 percent and a left eye disability, rated at 10 percent.  The Veteran's combined disability rating was 30 percent.  As such, the Veteran did not meet the schedular criteria for a TDIU because the he did not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent.  38 C.F.R. § 4.16(a).  As such, his claim was referred to the Director of Compensation for extraschedular consideration at the time of the September 2016 Board remand.  

The record shows that the Veteran has repeatedly asserted that he stopped working in 1992 or 1994 because of his back problems and problems with his vision.

A VA Form 21-8940 dated in July 1997 was associated with the claims file and indicates that the Veteran reported that he stopped working as a yarn spinner in June 1993 due to his lower back.  He indicated that he finished three years of high school and one year of college and he was also educated in automobile mechanics and computer controlled command.  

In various statements, the Veteran has indicated that he is unable to maintain employment sufficiently steady to support himself.  He has said that he has to be very cautious in order to minimize his pain which left him unable to walk without assistance, stand erect fully or even bend over for an undetermined periods of time.  He reported that he got relief from pain medication, but the only medication strong enough to actually relieve the pain left him drugged to the point where he could do nothing much except sleep. 

A review of the Veteran's outpatient treatment reports reflects various psychiatric diagnoses including depression and posttraumatic stress disorder, as well as gastroesophageal reflux disease. 

At an August 2000 VA orthopedic examination, the Veteran reported that he suffered a work injury to his right shoulder in 1981.  He reported that he stopped working on a truck line due to back pain.  

The January 2007 and March 2016 VA examinations both noted the corneal scarring of the Veteran's eyes as a result of the in-service incident, but described them as "not visually significant."  The Veteran's other difficulties with his vision, including his need for bifocal prescription eyeglasses, were separate from the service-connected disability.  The March 2016 VA examiner offered the opinion that the Veteran's eye disability would not represent a barrier to gainful employment.

At the January 2007 VA examination, the Veteran reported weakness and stiffness in his back, with pain down both legs continuously.  He said that his pain had reached the point where he could not maintain gainful employment and stopped working in 1994.  He did not take any pain medication.  He reported that at times his pain was bad enough that he needed to sit down or stand or lie down on a firm mattress in order to relieve the pain.  He occasionally wore a back brace.  He stated that he could only stand for 10 minutes at a time, could walk up to one-eighth of a mile, that he was unsteady, and that he occasionally fell even when walking on level surfaces.  He had limited range of motion, including flexion to only 60 degree and combined range of motion of 195 degrees.  Functional assessment revealed that the Veteran was able to walk and transfer, he fed himself, groomed himself, bathed himself, used the toilet on his own, and dressed and undressed on his own.  He went fishing as a recreational activity and drove a vehicle.

At an October 2011 VA orthopedic examination, the examiner opined that the Veteran's lumbar spine disability had only minimal impact upon his ability to work.

The February 2016 VA examination included findings of radiculopathy that resulted in limitations which included walking no more than one-eighth of a mile and standing no more than 10 minutes.  The examiner stated that these limitations could impact his ability to lift, carry, push, pull, walk, stand, bend, twist, squat, climb, and drive, but would not limit his ability to grasp, grip, type, reach, overhead, write, or answer a telephone.

A request for an opinion from the Director of Compensation and Pension (Director) was obtained in January 2017.  The Director noted that the Veteran has a past medical history positive for lumbar degenerative disc, sciatica, depression, post-traumatic stress disorder, hypertension, vertigo, migraines, adjustment disorder with mixed anxiety and depressed mood, refraction disorder, and corneal opacity.  The Director reviewed the VA eye examinations of record which revealed 20/20 vision bilaterally with otherwise normal findings except for unremarkable scarring.  She also reviewed the relevant orthopedic examinations of the Veteran's back which revealed that the Veteran asserted a history of back pain stating that he quit working because of his back pain.  She noted the Veteran's functional capacities as reported at the January 2007 VA examination.  The Director opined that based on the totality of evidence of record, there is no evidence to support extra-schedular entitlement to TDIU due solely to the back condition, or that the rating schedule is inadequate, or that there is any collective impact prior to March 11, 2011.  She noted that the Veteran has several nonservice-connected disabilities, which have not been differentiated from service-connected conditions.  Finally, she concluded that extraschedular entitlement is not shown prior to March 11, 2011, because a TDIU must be established solely on the basis of impairment arising from service-connected disabilities.

Having reviewed the relevant evidence of record and in considering the pertinent regulations, the Board finds that the preponderance of the evidence demonstrates that the Veteran's lumbar spine disability and left eye disability do not, by themselves, render the Veteran unable to secure or following substantially gainful employment at any point prior to March 11, 2011.  While the Board does not doubt that the Veteran's service-connected disabilities had a significant impact on his employability prior to March 11, 2011, or that he was unemployable due to a combination of service-connected and nonservice-connected disabilities prior to this date, there is simply no evidence of record making it factually ascertainable that the Veteran's then service-connected disabilities alone rendered him unemployable in the year prior to March 11, 2011.  

For these reasons, the Board finds that the preponderance of the competent and credible evidence demonstrates that the criteria for a TDIU prior to March 11, 2011, have not been met on an extraschedular basis.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU on an extraschedular basis prior to March 11, 2011, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


